
	

114 HR 783 IH: Zero Tolerance for FGM Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 783
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Crowley (for himself and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To address the urgent need for a Federal strategy to ensure that individuals who encounter minors
			 at risk of female genital mutilation are fully prepared to take action to
			 prevent the practice, and individuals who have been subjected to female
			 genital mutilation can seek necessary services, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Zero Tolerance for FGM Act of 2015. 2.FindingsThe Congress finds the following:
 (1)Female genital mutilation (in this Act referred to as FGM) is a harmful traditional practice carried out on an estimated 125 million girls and women around the world.
 (2)If current trends continue, an additional 86 million will face the procedure by 2030, including minors in the United States.
 (3)According to an article which appeared in Public Health Reports (1997 JAN–FEB) entitled Female genital mutilation. Female circumcision. Who is at risk in the U.S.?, relying on estimates derived by the Centers for Disease Control and Prevention, in 1990 over 168,000 girls and women living in the United States had either been, or were at risk of being, subjected to FGM.
 (4)FGM is widely recognized as a violation of the rights of girls. (5)The United Nations, with the support of the United States, adopted a resolution calling for all countries to develop national strategies to end FGM.
 (6)The United Nations declared a goal of fully ending FGM within a generation. (7)The United Nations recognizes International Day for Zero Tolerance of FGM.
 (8)It is illegal to carry out FGM against a minor in the United States. 3.Sense of CongressIt is the sense of the Congress that—
 (1)there is an urgent need for the Secretary of Health and Human Services, in consultation with officials at other relevant Federal departments and agencies, to develop and implement a multi-agency strategy to ensure that—
 (A)individuals who encounter minors at risk of FGM are fully prepared to take action to prevent the practice; and
 (B)individuals who have been subjected to FGM can seek necessary services; (2)the strategy should provide for updating the estimates of the Centers for Disease Control and Prevention on the prevalence of women and girls with female genital mutilation or female circumcision; and
 (3)the strategy should provide for a public awareness campaign, so that the American public understands—
 (A)how to help individuals in danger of being subjected to FGM; and (B)how to address the needs of individuals who have been subjected to it.
 4.ReportNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with officials at relevant Federal departments and agencies, shall submit to the Congress a report on the status of the development and implementation of the strategy described in section 3.
		
